Rugg, C.J.
The defendant in these cases rested at the close of the plaintiffs’ evidence and moved that a verdict be directed in his favor. The judge submitted the cases to the jury. A finding was returned for the plaintiff in each case. When the foreman rendered the verdicts the judge stated to the jury, “ In view of certain questions of law which have been raised, with your consent I am going- to reserve the right to enter a verdict for the defendant, either in this court or the Supreme Judicial Court, upon a consideration of those questions of law. With that reservation the verdicts may be recorded.” Nine days later the judge ordered verdict to be entered in each case for the defendant, and the plaintiffs excepted. This procedure conforms to the words of G. L. c. 231, § 120. Kaminski v. Fournier, 235 Mass. 51, 55. Its effect under the statute was to substitute the later order of the court for the earlier verdicts returned by the jury. When entered by order of the court, they became verdicts of the jury by their consent, given while still acting upon the cases and before their discharge, as if originally so pronounced. Mead v. Robinson, Barnes, 451. Treacher v. Hinton, 4 B. & Ald. 413, 416. Dublin, Wicklow, & Wexford Railway v. Slattery, 3 App. Cas. 1155, 1204, 1205. It was not necessary to go through the form of *312setting aside the verdicts returned by the jury or to conform to the provisions of G. L. c. 231, §§ 127-131.
These are actions of tort to recover damages caused by the operation of an automobile on a public street. It is not necessary to narrate or to summarize the testimony. There is in the record no evidence to warrant a finding that the injuries sustained by the plaintiffs resulted from negligence of the defendant. The case is governed by Jabbour v. Central Construction Co. 238 Mass. 453, and Nager v. Reid, 240 Mass. 211. O’Donnell v. Bay State Street Railway, 226 Mass. 418.

Exceptions overruled.